DETAILED ACTION
The application has been made of the record and currently claims 1 – 7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2019 was accepted and is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference characters "131" and "132" have both been used to designate protrusion in Fig. 5A;
reference character “112” has been used to designate both O-Ring and Slit.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0012, “A part of the check member disposed in the space may be an end part extended from the extension bar.” Is unclear to the examiner;
In paragraph 0026, “114are” should be “114 are”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MILANINI et al. (EP 1770321).
Claim 1, Milanini discloses:

a female connector (considered as 1 in Fig. 5), a male connector (considered as T in Fig. 5) inserted into the female connector, and a locking clip (considered as 3 in Fig. 5) coupled to the male connector inserted in the female connector to lock the male connector, 
wherein the female connector has a slide opening (see annotated Figs. 2 and 3) communicating in a vertical direction with a passage of the female connector into which the male connector is inserted (see annotated Fig. 2), 
a check member (considered as 5 in Fig. 4) is inserted into the slide opening, the check member is configured to slide along the slide opening in the vertical direction and to be constrained to remain inserted in the female connector (the check member is constrained by the “notches” 21, 21a, and 21b; see paragraph 0017, lines 160 - 162), 
the male connector has a protrusion (considered as 45 in Fig. 5) acting on the check member when inserted into the female connector (see Fig. 7), and when the male connector is inserted into the female connector, the check member is pressurized to slide in the vertical direction by the protrusion (see Figs. 6 and 7) and protrudes from an outer surface of the female connector (see Fig. 6), and when the male connector is locked by the locking clip, the check member is locked in a protruding state (see paragraph 0012, lines 114 - 115).

Claim 2, Milanini discloses:
The quick connector assembly for connecting the hose of claim 1, wherein the female connector (considered as 1 in Fig. 5) has a spring support surface (the check member is constrained by the “notches” 21, 21a, and 21b; see paragraph 0017, lines 160 – 162) considered as adjacent to the slide opening (see annotated Fig. 3 below), and the check member has a 

Claim 7, Milanini discloses:
The quick connector assembly for connecting the hose of claim 1, wherein the check member has an inclined surface (considered as 39 in Fig. 4) at an end part thereof toward the passage in the vertical direction, and the protrusion acts on the check member through contact pressurization with respect to the inclined surface of the check member (see Fig. 7; see paragraph 0019, lines 189 - 190).  


    PNG
    media_image1.png
    879
    628
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    833
    635
    media_image2.png
    Greyscale
 

Allowable Subject Matter
Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                         

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679